Blackburn, Judge,
concurring specially.
I fully concur with the majority’s conclusion. This Court is constrained to follow our Supreme Court’s rulings which require the majority’s holding. I specially concur, however, as I can see no logical basis to follow the impact rule under the facts of this case. There is a conflict between the present application of the physical impact rule *817which limits recovery on the one hand, and the law which permits recovery, on the other hand, by the victim for intentional criminal acts when applied to cases involving a landlord’s liability for negligently failing to prevent the criminal act. Our Supreme Court’s holdings do not currently provide for an exception to the physical impact rule; however, such exception could easily be adopted without harming the basic purpose of the rule.
Under the present application of the physical impact rule, the plaintiff herein is barred from recovering from the defendants (landlord) by the fact that there was no physical impact or injury resulting to her from the criminal act, notwithstanding that she could recover from the perpetrators. See Carroll v. Rock, 220 Ga. App. 260, 262 (469 SE2d 391) (1996) (recovery for negligent infliction of emotional distress allowed only where there has been some impact on plaintiff that results in physical injury; for recovery for intentional infliction of emotional distress no impact is required but defendant’s conduct must be outrageous or egregious).
A landlord’s liability to its tenants for the independent criminal acts of third parties is based upon its failure to prevent such conduct, without regard to the nature of the crime committed, as long as the criminal act is actionable in tort. An exception to the physical impact or injury rule should exist as to those cases wherein the criminal’s conduct is otherwise actionable by the victim against the criminal. It is simply illogical to permit a landlord to escape liability to a tenant for some independent criminal acts by a third party based solely on the impact rule, but not for others, i.e., for criminal assault, when the victim could recover from either such criminal and the landlord is equally guilty of failing to prevent either crime.
In the present case, it is undisputed that the plaintiff suffered at the hands of two armed criminals that viciously broke into her apartment. She is not claiming emotional injuries resulting from the anguish caused when a loved one is harmed, as in the cases cited by the majority. The criminals’ actions in the present case would support a cause of action against the landlord if the criminals had pushed the plaintiff, or harmed her in any physical way, during the time they were present in her apartment. See Cooperwood v. Auld, 175 Ga. App. 694, 695 (334 SE2d 22) (1985) (court reversed grant of summary judgment to landlord where plaintiff raped in apartment and issues of fact remained as to whether landlord had assumed duty to provide security).
None of the cases relied upon by the majority involve a similar factual situation, and the exception to the impact rule endorsed herein would not change the result in such cases. In Ryckeley v. Callaway, 261 Ga. 828 (412 SE2d 826) (1992), the plaintiffs sought to recover damages for the defendants’ alleged conduct in damaging *818part of a private burial ground in which some of the plaintiffs’ ancestors were buried. In OB-GYN Assoc. of Albany v. Littleton, 259 Ga. 663 (386 SE2d 146) (1989), the plaintiffs sought to recover damages for the defendants’ allegedly negligent delivery of their infant daughter which resulted in the baby’s death. In Posey v. Medical Center-West, 184 Ga. App. 404 (361 SE2d 505) (1987), the plaintiffs sought to recover damages for the defendants’ allegedly negligent treatment of their daughter.
Decided July 16, 1997
Reconsideration denied July 31, 1997
Fine & Block, Kenneth I. Sokolov, Michael Sard, for appellant.
Hamilton, Westby, Marshall & Antonowich, David C. Marshall, Robert C. Buck, for appellees.
A review of the record indicates that, like in Cooperwood, supra, issues of fact remain as to whether the defendants undertook the duty to provide security and whether that duty was performed in a non-negligent manner.